DETAILED ACTION

      Remarks
1.	 Pending claims for consideration are claims 1-20. Applicant has amended claims 1, and 15.  

      Response to Arguments
2. 	Applicant's arguments filed 8/25/2022 are moot in view of grounds of new rejection.
In the remarks, applicant argues in substance:
 
a. 	That- Applicant respectfully contests that Zare cannot possibly disclose Applicant’s claimed limitation despite its discussion on object validation because the problem and technology area featured in Zare are fundamentally different from Applicant’s claimed invention.
In response to applicant- It is the combination of Zare in view of Ben that teaches the claimed language, neither Zare nor Ben alone. Further, MPEP 2131.05 states that when a rejection is, as this one is, "arguments that the alleged anticipatory prior art is nonanalogous art or teaches away from the invention... are not germane to a rejection ... the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims."  The claims have been examined in there broadest most reasonable interpretation in light of applicant’s specification. As illustrated in the below 103 rejection, Zare in combination with Ben teaches the claimed limitations


b. 	That- Zare also fundamentally differs from Applicant’ s claimed limitation. Because Zare focuses on program code verification, it validates by executing program code associated with the object to determine whether it functions as intended. In contrast, Applicant’s claimed limitation validates received content against a master database (e.g., to identify positive matches for malicious or spam content and can use one or more combinations of real time internet searches to access a received weblink and identify potential problems) or perform on the fly simulations Applicant’s as-filed Specification, paragraph [0018]; see also paragraph [0035].
In response to applicant- As stated previously, the claims have been examined in their broadest most reasonable interpretation in light of the applicant’s specification. Zare teaches a system that facilitates validating an object in a software design tool comprises a component that receives input relating to development of an object and Ben discloses in it broadest most reasonable interpretation  indications(received content) as made by the administrative user are saved and may be generated as a report , which then may be used for the altering of received content by altering the flow of the interaction Ben[par.0077])
3.	The rejection of claim 1 under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility has been withdrawn.

4.	The rejection of claim 8 under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility has been withdrawn.

5.	The rejection of claim 15 under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility has been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2006/0010258 A1 to Zare et al(hereafter referenced as Zare) in view of Pub.No.: US 2018/0344242 A1 to BEN-KIKI et al(hereafter referenced as Ben).
Regarding claim 1, Zare discloses “a  computer-implemented method comprising: in response to receiving content(i.e. reception component receives content [Fig.1/item 104]) , “determining validity of received content” (validity component dynamically determines its validity [Fig.1/item 108]) ; “and in response to an determining the validity of received content”(i.e. in response to determining validity ([Fig.3/item 308 validation component]).
Zare does not explicitly disclose “altering the received content prior to transmitting the received content to a user.” 
However, Ben in an analogous art discloses “altering the received content prior to transmitting the received content to a user.”( indications(received content) as made by the administrative user are saved and may be generated as a report , which then may be used for the altering of received content by altering the flow of the interaction Ben[par.0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zare’s Dynamic object validation with Ben’s artificially intelligent classifier that alters content enabling a user to improve , via training  a system. One of ordinary skill would have been motivated to combine because Zare teaches a dynamic object validation, Ben discloses a classifier process, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein determining validity of received content comprises simulating the received content, server side” (validation component Zare[Fig.2/item 208]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein altering the received content prior to transmitting the received content to a user comprises: generating a score ( i.e., a confidence score is generated [par.0006]) for one or more users intended to receive content based on respective user activity (the confidence score indicating a degree of confidence that a context of the at least one retrieved user response is of the assigned class Ben[par.0006]) ; classifying each of the one or more users intended to received content into respective categories for receiving information” (language classifier employed to analyze the at least one user response Ben[par.0013]) ; “and generating a customized message to attach to the received content based on the validity of the received content and the respective user classification”(alarm generator Zare[Fig.3/item 310] generates an information component Zare[Fig.3/item 314] to notify user Zare[Fig.8/item 810]).
Regarding claim 4 in view of claim 3, the references combined disclose “wherein respective categories for receiving information includes technical and non-technical preferences” (stored dialogues are categorized by skills activities and/or tasks Ben[par.0073]).
Regarding claim 5 in view of claim 3, the references combined disclose “further comprising: in response to an unsuccessful validation, deprecating received links embedded within received content” (unsuccessful validation via validation component Zare[Fig.3/item 308 results in alarm generation Zare[Fig.3/item 310]).
Regarding claim 6 in view of claim 3, the references combined disclose “further comprising: in response to an unsuccessful validation, tagging received content with details for future content forwarding” (content is tagged with alarm information Zare[Fig.3/item 310]).
Regarding claim 7 in view of claim 3, the references combined disclose “further comprising: transmitting the generated customized message(validation component is transmitted to Alarm generator Zare[Fig.3])  to attach to the received content based on the validity of the received content and the respective user classification”(content is tagged with alarm information Zare[Fig.3/item 310]). 
Regarding claim 8, Zare discloses “a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to, in response to receiving content” (i.e. reception component receives content [Fig.1/item 104], “determine validity of received content” (validity component dynamically determines its validity [Fig.1/item 108]); “and program instructions to, in response to an determining the validity of received content” (i.e. in response to determining validity ([Fig.3/item 308 validation component]). 
Zare does not explicitly disclose “alter the received content prior to transmitting the received content to a user.”
However, Ben in an analogous art discloses “alter the received content prior to transmitting the received content to a user.”( indications(received content) as made by the administrative user are saved and may be generated as a report , which then may be used for the altering of received content by altering the flow of the interaction Ben[par.0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zare’s Dynamic object validation with Ben’s artificially intelligent classifier that alters content enabling a user to improve , via training  a system. One of ordinary skill would have been motivated to combine because Zare teaches a dynamic object validation, Ben discloses a classifier process, and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the program instructions to determine validity of received content comprise program instructions to simulate the received content, server side” (validation component Zare[Fig.2/item 208]).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the program instructions to altering the received content prior to transmitting the received content to a user comprise: program instructions to generate a score ( i.e., a confidence score is generated [par.0006])  for one or more users intended to receive content based on respective user activity” (the confidence score indicating a degree of confidence that a context of the at least one retrieved user response is of the assigned class Ben[par.0006]); “program instructions to classify each of the one or more users intended to received content into respective categories for receiving information” (language classifier employed to analyze the at least one user response Ben[par.0013]); “and program instructions to generate a customized message to attach to the received content based on the validity of the received content and the respective user classification.” (alarm generator Zare[Fig.3/item 310] generates an information component Zare[Fig.3/item 314] to notify user Zare[Fig.8/item 810]).
Regarding claim 11 in view of claim 10, the references combined disclose “wherein respective categories for receiving information includes technical and non-technical preferences”(stored dialogues are categorized by skills activities and/or tasks Ben[par.0073]).
Regarding claim 12 in view of claim 10, the references combined disclose “wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to, in response to an unsuccessful validation, deprecate received links embedded within received content” (unsuccessful validation via validation component Zare[Fig.3/item 308 results in alarm generation Zare[Fig.3/item 310]).
Regarding claim 13 in view of claim 10, the references combined disclose “wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to, in response to an unsuccessful validation, tag received content with details for future content forwarding” (content is tagged with alarm information Zare[Fig.3/item 310]).
Regarding claim 14 in view of claim 10, the references combined disclose “wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to transmit the generated customized message(validation component is transmitted to Alarm generator Zare[Fig.3]) to attach to the received content based on the validity of the received content and the respective user classification”(content is tagged with alarm information Zare[Fig.3/item 310]).
Regarding claim 15, Zare discloses “a computer system for comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to, in response to receiving content” (i.e. reception component receives content [Fig.1/item 104]), “determine validity of received content” (validity component dynamically determines its validity [Fig.1/item 108]); “and program instructions to, in response to an determining the validity of received content” (i.e. in response to determining validity ([Fig.3/item 308 validation component]).
Zare does not explicitly disclose “alter the received content prior to transmitting the received content to a user” 
However, Ben in an analogous art discloses “alter the received content prior to transmitting the received content to a user” ( indications(received content) as made by the administrative user are saved and may be generated as a report , which then may be used for the altering of received content by altering the flow of the interaction Ben[par.0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zare’s Dynamic object validation with Ben’s artificially intelligent classifier that alters content enabling a user to improve , via training  a system. One of ordinary skill would have been motivated to combine because Zare teaches a dynamic object validation, Ben discloses a classifier process, and both are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the program instructions to determine validity of received content comprise program instructions to simulate the received content, server side” (validation component Zare[Fig.2/item 208]).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the program instructions to altering the received content prior to transmitting the received content to a user comprise: program instructions to generate a score ( i.e., a confidence score is generated [par.0006]) for one or more users intended to receive content based on respective user activity” (the confidence score indicating a degree of confidence that a context of the at least one retrieved user response is of the assigned class Ben[par.0006]); “program instructions to classify each of the one or more users intended to received content into respective categories for receiving information” (language classifier employed to analyze the at least one user response Ben[par.0013]); “and program instructions to generate a customized message to attach to the received content based on the validity of the received content and the respective user classification.” (alarm generator Zare[Fig.3/item 310] generates an information component Zare[Fig.3/item 314] to notify user Zare[Fig.8/item 810]).


Regarding claim 18 in view of claim 17, the references combined disclose “wherein respective categories for receiving information includes technical and non-technical preferences” (stored dialogues are categorized by skills activities and/or tasks Ben[par.0073]). 
Regarding claim 19 in view of claim 17, the references combined disclose “wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to, in response to an unsuccessful validation, deprecate received links embedded within received content” (unsuccessful validation via validation component Zare[Fig.3/item 308 results in alarm generation Zare[Fig.3/item 310]).
Regarding claim 20 in view of claim 17, the references combined disclose “wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to, in response to an unsuccessful validation, tag received content with details for future content forwarding” (content is tagged with alarm information Zare[Fig.3/item 310]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433